DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 10 and 18-24 as well as the addition of claims 25-32.
Applicant’s arguments in view of the claim amendments, see page 10 of the Remarks, filed 21 December 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see page 11 of the Remarks, filed 21 December 2021, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 11 of the Remarks, filed 21 December 2021, with respect to the claim objections of claim 9 have been fully considered and are persuasive.  The claim objections of claim 9 has been withdrawn. 
Applicant’s arguments in view of the amendments, see pages 11-13 of the Remarks, filed 21 December 2021, with respect to the rejection(s) of claim(s) 1-12 and 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new scope of the independent claim 1 which includes the limitations of the stopper position and maximum tilting angle which is taught by Okihara (US 20150190578 A1) and Takeshima (JP 2005118222 A).
	The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara (US 20150190578 A1) in view of Py (US 20050029307 A1) in further view of Takeshima (JP 2005118222 A).
Regarding Claim 1:
Okihara discloses a production method for pre-filled syringes that has:
Introducing a volume of a formulated drug substance into a primary packaging component (Paragraphs [0052-0053] and [0093]); and 
positioning a stopper (112, Figure 5, the gasket is the stopper) within the primary packaging component (107, Figure 5, the syringe assembly is the primary packaging component) at a stopper position that is distal from a proximal end of the primary packaging component (Paragraphs [0122-0123], the stopper position is the insertion position), wherein positioning the stopper comprises applying a vacuum to the stopper (Paragraph [0114]), 
wherein the primary packing component comprises a body (106, Figure 5), wherein the stopper (112, Figure 5) is sized and configured to fit snugly within a wall of an interior of the body (Paragraph [0047]).
	Okihara does not disclose:
Wherein the volume of the formulated drug substance is greater than a nominal volume of the primary packaging component; and 
wherein the stopper position is at a position in which a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of the plunger rod, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body.
Py teaches an ophthalmic dispenser that has:
Wherein the volume of the formulated drug substance is greater than a nominal volume (Paragraph [0156], the medicament supplied to the chamber is greater than what the chamber can hold) of the primary packaging component (10, Figure 16, the dispenser is the primary packaging component).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara to include wherein the volume of the formulated drug substance is greater than a nominal volume of the primary packaging component as taught by Py with the motivation to eliminate the possibility of trapped air in the main fluid chamber upon insertion of the plug. 
	Okihara and Py do not teach:
Wherein the stopper position is at a position in which a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of the plunger rod, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body.
	Takeshima teaches a syringe that has:
Wherein the stopper position (Figure 1, the stopper position is at the end of the body) is at a position in which a plunger rod (5, Figure 1), connected to the stopper (Paragraph [0014]), is limited by the walls of the body (3 and 6, Figure 3a, the body is the stopper retaining member and plunger rod combined) to a maximum tilting angle of the plunger rod, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body (Paragraph [0018], the maximum tilting angle is based on the body where the stopper and the body are still airtight).


Regarding Claim 2:
Okihara discloses:
	Wherein the primary packaging component is a syringe (Abstract and Paragraph [0094]).

Regarding Claim 3:
Okihara discloses:
Wherein the primary packaging component is a pre-fillable syringe (Abstract and Paragraph [0094]).

	Regarding Claim 6:
Okihara discloses:
Wherein the formulated drug substance comprises one of a protein (Paragraph [0045]).

	Regarding Claim 25:
	Okihara discloses:

	Okihara and Py do not teach:
		Wherein the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    .
	Takeshima teaches:
The maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body (Paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara and Py to include the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body as taught by Takeshima with the motivation to have the stopper and body remain airtight and have slight deformation of the stopper. 

However, Okihara, Py, and Takeshima do not expressly disclose the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Okihara, Py, and Takeshima to have the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                     since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. .

Claims 4-5, 15-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Takeshima and Osborne (US 20040103951 A1).
Regarding Claim 4:
Okihara discloses:
Wherein the primary packaging component (107, Figure 5) is a prefillable syringe having a volume (Paragraph [0050], the syringe has a drug solution prior to adding the stopper).
	Okihara, Py, and Takeshima do not teach:
Wherein the primary packaging component is a prefillable syringe having a nominal volume of at least 1 mL.
	Osborne teaches the filling of a syringe that has:
Wherein the primary packaging component (10, Figure 1, the primary packaging component is a syringe) is a syringe having a nominal volume of at least 1 mL (Paragraph [0105], the syringe can hold a nominal volume of 10mL).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara, Py, and Takeshima to include wherein the primary packaging component is a syringe having a nominal volume of at least 1 mL as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 

Regarding Claim 5:
Okihara discloses:
The primary packaging component (107, Figure 5).
Okihara, Py, and Takeshima do not teach:
Wherein the volume of the formulated drug substance is at least 0.05 mL greater than the nominal volume of the primary packaging component.
	Osborne teaches:
Wherein the volume of the formulated drug substance is at least 0.05 mL greater than the nominal volume of the primary packaging component (Paragraph [0105], the nominal volume is 10mL in the primary packaging component and is overfilled by 0.2mL according to customer’s preference).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara, Py, and Takeshima to include wherein the volume of the formulated drug substance is at least 0.05 mL greater than the nominal volume of the primary packaging component as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 

	Regarding Claim 15:
	Griebel discloses:
A primary packaging component (107, Figure 5) and a formulated drug substance (Paragraph [0045]).
	Okihara, Py, and Takeshima do not teach:
Wherein the volume of the formulated drug substance is between 1.05 mL and 1.30 mL.Osborne teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara, Py, and Takeshima to include wherein the volume of the formulated drug substance is based on the amount of medication to be filled into the syringe and the amount that is to be overfilled as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to the volume of the formulated drug substance is between 1.05 mL and 1.30 mL because discovering the optimum volume would have been a mere design consideration based on the desired overfilling amount of medication. Such a modification would have involved only routine skill in the art to accommodate the volume of the formulated drug substance is between 1.05 mL and 1.30 mL requirement. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Regarding Claim 16:
Okihara discloses:
The primary packaging component (107, Figure 5).
Okihara, Py, and Takeshima do not teach:
Wherein the volume of the formulated drug substance is between about 110% and about 140% of the nominal volume of the primary packaging component.	
Osborne teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara, Py, and Takeshima to include wherein the volume of the formulated drug substance is between about 110% and about 140% of the nominal volume of the primary packaging component as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the volume of the formulated drug substance between about 110% and 140% of the nominal volume of the primary packaging component because discovering the optimum volume for overfilling a primary packing component would have been a mere design consideration based on the desired overfilling amount of medication. Such a modification would have involved only routine skill in the art to accommodate volume of the formulated drug substance between about 110% and 140% of the nominal volume of the primary packaging component requirement. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Regarding Claim 26:
Okihara discloses:
Wherein the primary packaging component (107, Figure 5) is a prefillable syringe having a volume (Paragraph [0050], the syringe has a drug solution prior to adding the stopper).
Okihara, Py, and Takeshima do not teach:
Wherein the primary packaging component is a prefillable syringe having a nominal volume of at least 1 mL.
	Osborne teaches:
Wherein the primary packaging component (10, Figure 1, the primary packaging component is a syringe) is a syringe having a nominal volume of at least 1 mL (Paragraph [0105], the syringe can hold a nominal volume of 10mL).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara, Py, and Takeshima to include wherein the primary packaging component is a syringe having a nominal volume of at least 1 mL as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Takeshima and Shiozaki (US 20180133375 A1).
Regarding Claim 7:
Okihara discloses:
	A formulated drug substance (Paragraph [0045]).
Okihara, Py, and Takeshima do not teach:
Wherein the formulated drug substance comprises an antibody and at least one excipient.
	Shiozaki teaches a pre-filled syringe formulation with needle that has:
Wherein the formulated drug substance comprises an antibody (Paragraphs [0065-0066]) and at least one excipient (Paragraph [0103]).


Regarding Claim 8:
Okihara discloses:
	A formulated drug substance (Paragraph [0045]).
Okihara, Py, and Takeshima do not teach:
Wherein the formulated drug substance comprises an antibody solution, wherein antibody is present in the solution at a concentration of at least 100 mg/mL.
	Shiozaki teaches a pre-filled syringe formulation with needle that has:
Wherein the formulated drug substance comprises an antibody solution (Paragraph [0111], the formulated drug substance is an antibody-containing formulated solution), wherein antibody is present in the solution at a concentration of at least 100 mg/mL (Paragraphs [0065-0066], the concentration can of the antibody concentration is at least 100 mg/mL).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okihara, Py, and Takeshima to include wherein the formulated drug substance comprises an antibody solution, wherein antibody is present in the solution at a concentration of at least 100 mg/mL as taught by Shiozaki with the motivation to have a formulated solution be administered to animals and to have better retention in the blood. 

Regarding Claim 14:
Okihara discloses:
Wherein the primary packaging component (107, Figure 5) is a prefillable syringe (Abstract and Paragraph [0094], the syringes are filled before the stopper is added) and the stopper position is such that an end of the stopper closest to a flange of the syringe is away from the flange of the syringe (Paragraphs [0122-0123] and Figure 7C, the stopper (112) position is the insertion position and the end of the stopper in contact with the pushing member (62) is away from the flange (117)).
	Okihara, Py, and Takeshima do not teach:
Wherein the primary packaging component is a prefillable syringe, the nominal volume is 1 mL, and the stopper position is such that an end of the stopper closest to a flange of the syringe is between about 2.5 mm and about 5.0 mm away from the flange of the syringe.
	Shiozaki teaches:
Wherein the primary packaging component is a prefillable syringe (Paragraph [0064]), the nominal volume is 1 mL (Paragraph [0050]).
It would have been obvious to a person having ordinary skill in the art befoire the effective filing date of the claimed invention to modify Okihara, Py, and Takeshima to include wherein the primary packaging component is a prefillable syringe with nominal volume is 1 mL as taught by Shiozaki with the motivation to have a standard syringe for the patient to self-inject themselves that is pre-filled that is manufactured on a large scale.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the end of the stopper closest to a flange of the syringe is between about 2.5 mm and about 5.0 mm away from the flange of the stopper because discovering the optimum distance between the flange of the syringe and the end of the stopper closest to the flange of MPEP 2144.05

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Takeshima and Morgan (US 20090182284 A1).
Regarding Claim 9:
Okihara discloses:
	A formulated drug substance (Paragraph [0045]).
Okihara, Py, and Takeshima do not teach:
Wherein the formulated drug substance comprises an antibody and has a viscosity of at least 5 cPoise.
	Morgan teaches a syringe system for administering medication that has:
Wherein the formulated drug substance comprises an antibody (Paragraph [0081], the formulated drug substance which is the viscous medications has antibody) and has a viscosity of at least 5 cPoise (Paragraph [0081], the viscosity can be between 65-100 centipose).
It would have been obvious to a person having ordinary skill in the art to include Okihara, Py, and Takeshima to include wherein the formulated drug substances comprises an antibody and has a viscosity of at least 5 cPoise as taught by Morgan with the motivation to have the medication for rheumatoid arthritis be prefilled into the syringe for the user to administer. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Takeshima and Abboud (US 20180105294 A1).
Regarding Claim 11:
See Claim 1 rejection.
Okihara discloses:
A method of preparing a plurality of drug products and a plurality of primary packaging components in a batch (Paragraphs [0094] and [0111]).
Okihara, Takeshima, and Py do not teach:

A method of preparing a plurality of drug products, the method comprising repeating the steps of claim 1 for each of a plurality of primary packaging components in a batch.
	Okihara, Takeshima, Griebel and Py do not teach:

A method of preparing a plurality of drug products, the method comprising repeating the steps of claim 1 for each of a plurality of primary packaging components in a batch.
Abboud teaches a system for prefilling syringes that has:
The method comprising repeating the steps of for each of a plurality of primary packaging components (20, Figure 1) in a batch (Paragraphs [0065-0068], the system operates steps for the primary packaging components in a batch).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara, Takeshima, and Py to include the method comprising repeating the steps of for each of a plurality of primary packaging components in a batch as taught by Abboud with the motivation to input variables to have a specific number of syringes in a batch with a predetermined volume for a large scale batch production.

Regarding Claim 12:
Okihara discloses:
Primary packaging components (107, Figure 5) can be in a batch (Paragraph [0094]).
	Okihara, Takeshima, and Py do not teach:

Wherein the batch of primary packaging components comprises 80 prefilled syringes.
Abboud teaches a system for prefilling syringes that has:
Wherein the batch of primary packaging components comprises an amount of prefilled syringes according the user (Paragraphs [0065] and [0069], the batch size is dependent on the user input).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara, Takeshima, and Py to include the batch of primary packaging components comprises an amount of prefilled syringes according the user as taught by Abboud with the motivation to input variables to have a specific number of syringes in a batch with a predetermined volume for a large scale batch production.
Okihara, Takeshima, Py, and Abboud teaches the claimed invention except for the batch of primary packaging components comprises 80 prefilled syringes. It would have been an obvious matter of design choice to have the batch contain 80 prefilled syringes, since applicant has not disclosed that the batch containing 80 prefilled syringes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the batch containing 80 prefilled syringes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Takeshima and Griebel (US 20060168916 A1).
Regarding Claim 17:
Okihara discloses:
Wherein applying the vacuum to the part of the primary packaging component (Paragraphs [0109-0110]).
	Okihara, Py, and Takeshima do not teach:
Wherein applying the vacuum to the part of the primary packaging component includes subjecting the part of the primary packaging component to a pressure of between 70 and 75 mBar.
Griebel discloses a method and apparatus for inserting stoppers into pre-filled syringes that has:
Wherein applying the vacuum to the part of the primary packaging component (12, Figure 3) includes subjecting the part of the primary packaging component (12, Figure 3) to a pressure of between 70 and 75 mBar (Paragraph [0017], the vacuum chamber is evacuated up to a pressure between 0.01 millibar to 300millibar).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara, Takeshima, and Py to include applying the vacuum to the part of the primary packaging component includes subjecting the part of the primary packaging component to a pressure of between 70 and 75 mBar as taught by Griebel with the motivation to have the vacuum activate and deactivate based on the movement of the ram.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Osborne in further view of Takeshima. 
Regarding Claim 27:
Okihara discloses a production method for pre-filled syringes that has:

positioning a stopper (112, Figure 5, the gasket is the stopper) within the primary packaging component (107, Figure 5, the syringe assembly is the primary packaging component) at a stopper position that is distal from a proximal end of the primary packaging component (Paragraphs [0122-0123], the stopper position is the insertion position), thereby sealing the introduced volume of the formulated drug substance (Paragraphs [0046-0047]), -7-Application No.: 16/626,677 Attorney Docket No.: 00166-0006-01000 
wherein positioning the stopper comprises applying a vacuum to the stopper (Paragraph [0114]), 
wherein the stopper (112, Figure 5) is sized and configured to fit snugly within a wall of an interior of the body (Paragraph [0047]).
Okihara does not disclose:
Wherein the volume of the formulated drug substance is between about 110% and 140% of a nominal volume of the prefillable syringe; and 
wherein, at the stopper position, a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    , with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body.
Osborne teaches the filling of a syringe that has:
Wherein the volume of the formulated drug substance is between about 110% and about 140% of the nominal volume of the primary packaging component (Paragraph [0105], the nominal volume is 10mL in the primary packaging component and is overfilled by 0.2mL according to customer’s preference which will be 102% of the nominal volume).

It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the volume of the formulated drug substance between about 110% and 140% of the nominal volume of the primary packaging component because discovering the optimum volume for overfilling a primary packing component would have been a mere design consideration based on the desired overfilling amount of medication. Such a modification would have involved only routine skill in the art to accommodate volume of the formulated drug substance between about 110% and 140% of the nominal volume of the primary packaging component requirement. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05
Okihara and Osborne do not teach:
Wherein, at the stopper position, a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    , with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body.
	Takeshima teaches a syringe that has:
Wherein, at the stopper position (Figure 1, the stopper position is at the end of the body), a plunger rod (5, Figure 1), connected to the stopper (Paragraph [0014]), is limited by the walls of the body to a maximum tilting angle, with respect to a longitudinal axis of the body, and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara and Osborne to include at the stopper position, a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body as taught by Takeshima with the motivation to have the stopper and body remain airtight.
However, Okihara, Osborne, and Takeshima do not expressly disclose the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Okihara, Osborne, and Takeshima to have the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                     since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Okihara, Osborne, and Takeshima would not operate differently with the claimed angle because the stopper and the container wall will be airtight. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [049]).

Regarding Claim 28:
Okihara discloses:
Wherein the primary packaging component (107, Figure 5) is a prefillable syringe having a volume (Paragraph [0050], the syringe has a drug solution prior to adding the stopper).
	Okihara and Takeshima do not teach:
Wherein the primary packaging component is a prefillable syringe having a nominal volume of at least 1 mL.
	Osborne teaches the filling of a syringe that has:
Wherein the primary packaging component (10, Figure 1, the primary packaging component is a syringe) is a syringe having a nominal volume of at least 1 mL (Paragraph [0105], the syringe can hold a nominal volume of 10mL).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Okihara and Takeshima to include wherein the  primary packaging component is a syringe having a nominal volume of at least 1 mL as taught by Osborne with the motivation to fill a syringe with medicine to the customer’s preference. 

	Regarding Claim 29:
Okihara discloses:
Wherein the stopper position is such that an end of the stopper closest to a flange of the syringe is away from the flange of the syringe (Paragraphs [0122-0123] and Figure 7C, the stopper (112) position is the insertion position and the end of the stopper in contact with the pushing member (62) is away from the flange (117)).
	Okihara, Osborne, and Takeshima do not teach:


However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the end of the stopper closest to a flange of the syringe is between about 1 mm and about 5.5 mm away from the flange of the stopper because discovering the optimum distance between the flange of the syringe and the end of the stopper closest to the flange of the syringe would have been a mere design consideration based on the desired overfilling amount of medication. Such a modification would have involved only routine skill in the art to accommodate the distance between the flange of the syringe and the end of the stopper closest to the flange of the syringe is between 1 mm and 5.5 mm requirement. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Shiozaki and Takeshima. 
Regarding Claim 30:
Okihara discloses a production method for pre-filled syringes that has:
Introducing a volume of a formulated drug substance into a prefillable syringe (Paragraphs [0052-0053] and [0093]) comprising a body (106, Figure 5), 
determining a stopper position within the prefillable syringe that is distal from a proximal end of the prefillable syringe (Paragraphs [0107], [0118], and [0123]); and
positioning positioning the stopper comprises applying a vacuum to the stopper (Paragraph [0114]), 

	Okihara does not disclose:
Wherein the volume of the formulated drug substance is greater than a nominal volume of the prefillable syringe, wherein the nominal volume is 1 mL; and 
wherein the stopper position is determined based on an extent to which a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    , with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body and compromise the seal.
Py teaches an ophthalmic dispenser that has:
Wherein the volume of the formulated drug substance is greater than a nominal volume (Paragraph [0156], the medicament supplied to the chamber is greater than what the chamber can hold) of the primary packaging component (10, Figure 16, the dispenser is the primary packaging component).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara to include wherein the volume of the formulated drug substance is greater than a nominal volume of the primary packaging component as taught by Py with the motivation to eliminate the possibility of trapped air in the main fluid chamber upon insertion of the plug. 
Okihara and Py do not teach:
Wherein the nominal volume is 1 mL; and 
                        
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    , with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body and compromise the seal.
Shiozaki teaches a pre-filled syringe formulation with needle that has:
Wherein the nominal volume is 1 mL (Paragraph [0050]).
It would have been obvious to a person having ordinary skill in the art befoire the effective filing date of the claimed invention to modify Okihara and Py to include wherein the primary packaging component is a prefillable syringe with nominal volume is 1 mL as taught by Shiozaki with the motivation to have a standard syringe for the patient to self-inject themselves that is pre-filled that is manufactured on a large scale.
Okihara, Py, and Shiozaki do not teach:
Wherein the stopper position is determined based on an extent to which a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle of                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    , with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body and compromise the seal.
	Takeshima teaches a syringe that has:
Wherein the stopper position (Figure 1, the stopper position is at the end of the body) is determined based on an extent to which a plunger rod, connected to the stopper (Paragraph [0014]), is limited by the walls of the body to a maximum tilting angle, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body and compromise the seal 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara, Shiozaki, and Py to include the stopper position is determined based on an extent to which a plunger rod, connected to the stopper, is limited by the walls of the body to a maximum tilting angle, with respect to a longitudinal axis of the body, and the maximum tilting angle of the plunger rod is an angle that is not sufficient to pull the stopper away from said wall of the body and compromise the seal as taught by Takeshima with the motivation to have the stopper and body remain airtight when the plunger is at an angle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Okihara, Py, Shiozaki, and Takeshima to have the maximum tilting angle of the plunger rod is                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                     since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Okihara, Py, Shiozaki, and Takeshima would not operate differently with the claimed angle because the stopper and the container wall will be airtight. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [049]).

	Regarding Claim 32:
Okihara discloses:
Wherein air space exists in an interior of the body of the prefillable syringe after positioning the stopper within the pre-fillable syringe at the stopper position (Figure 7C, the stopper (112) is in the stopper position where there is an air space between the stopper and the liquid level (110s)).
	Okihara, Takeshima, Py, and Shiozaki do not teach:
Wherein the air space accounts for between about 5 µL and about 250 µL of fluid volume. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Okihara, Py, Shiozaki, and Takeshima to have the air space accounts for between about 5 µL and about 250 µL of fluid volume since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Okihara, Shiozaki, Py, and Takeshima would not operate differently with the claimed air space accounts for between about 5 µL and about 250 µL of fluid volume. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [046]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Okihara in view of Py in further view of Shiozaki, Takeshima, and Klingler (EP 1270412 A1). 
	Regarding Claim 31:
	Okihara discloses:
The body (106, Figure 5) of the prefillable syringe (107, Figure 5) and the stopper position (Paragraphs [0122-0123], the stopper position is the insertion position).
	Okihara, Py, Shiozaki, and Takeshima do not teach:
Wherein no air space exists in an interior of the body of the prefillable syringe after positioning the stopper within the prefillable syringe at the stopper position.
	Klingler teaches a method for filling cylindrical ampoules that has:
Wherein no air space exists in an interior of the body of the ampoule after positioning the stopper within the ampoule at the stopper position (Paragraph [0029] and Figure 11, there is not an airspace between the stopper (5) and the liquid filling material (6)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okihara, Shiozaki, Py, and Takeshima to include no air space exists in an interior of the body of the ampoule after positioning the stopper within the ampoule at the stopper position as taught by Klingler with the motivation to remove the possibility of air bubbles forming or existing in the ampoule. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heintz (US 20150314070 A1) teaches the injection of highly viscous fluids that has a syringe and a viscosity from 5 to 1000 centipoise. 
	Lumkemann (US 20170341784 A1) teaches a method for providing a solid product into a vial that has additional packaging, a formulated drug substance, a stopper, and positioning the stopper. 
. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753